Title: Thomas Jefferson to Henry Middleton, 8 January 1813
From: Jefferson, Thomas
To: Middleton, Henry


          Dear Sir Monticello Jan. 8. 13. 
          Your favor of Nov. 25. was a month on it’s passage to me. I recieved with great pleasure this mark of your recollection, heightened by the assurance that the part I have acted in public life has met your approbation. having seen all other the people of all other nations bowed down to the earth under the wars & prodigalities of their rulers, I have cherished their opposites, peace, economy, & riddance of public debt, believing that these were the right road to public, as well as to private, prosperity & happiness. and certainly there never before has been a state of the world in which such forbearances as we have exercised would not have preserved our peace. nothing but the total prostration of all moral principle could have produced the enormities which have forced us at length into the war. on one hand a ruthless tyrant drenching Europe in blood to obtain thro’ future time the character of the Destroyer of mankind, on the other a nation of buccaneers, urged by sordid avarice, & embarked in the flagitious enterprize of seizing to itself the maritime resources & rights of all other nations, have left no means of peace to reason & moderation. and yet there are beings among us who think we ought not still to have acquiesced. as if, while full war was waging on one side, we could lose by making some reprisal on the other.
          the paper you were so kind as to inclose me is a proof you are not of this sentiment. it expresses our grievances with energy & brevity, as well as the feelings they ought to excite. and I see with pleasure another proof that South Carolina is ever true to the principles of free government. indeed it seems to me that in proportion as Commercial avarice & corruption advance on us from the North and East, the principles of free government are to retire to the agricultural states of the South & West, as their last asylum & bulwark. with honesty & self-government for her portion, agriculture may abandon contentedly to others the fruits of commerce & corruption.Accept, I pray you, the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        